Name: Commission Regulation (EEC) No 106/93 of 22 January 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 93 Official Journal of the European Communities No L 15/3 COMMISSION REGULATION (EEC) No 106/93 of 22 January 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 21 January 1993, as regards floating currencies, should be used to calculate the levies ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1820/92 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 1 1 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), and in particular Article 5 thereof, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 3873/92 (6) and subsequent amend ­ ing Regulations ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 23 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p . 9 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 390, 31 . 12. 1992, p. 118. No L 15/4 Official Journal of the European Communities 23. 1 . 93 ANNEX to the Commission Regulation of 22 January 1993 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Third countries ( ®) 0709 90 60 1 34,67 (2)0 0712 90 19 134,67 (2)(3) 1001 10 00 175,52 HOC0) 1001 90 91 140,61 1001 90 99 140,61 ( ») 1002 00 00 1 57,03 j6) 1003 00 10 125,08 1003 00 20 125,08 1003 00 80 1 25,08 (") 1004 00 00 1 14,34 1005 10 90 1 34,67 (2)(3) 1005 90 00 1 34,67 (2)(3) 1007 00 90 1 35,45 0 1008 10 00 47,62 (") 1008 20 00 79,51 (4) 1008 30 00 38,18 0 1008 90 10 0 1008 90 90 38,18 1101 00 00 208,72 OH 1102 10 00 233,50 ( ») 1103 11 30 283,50 OH 1103 11 50 283,50 OH 1103 11 90 224,43 (8) (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (2) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States. (3) Where maize originating in the ACP is imported into the Community the levy is reduced by ECU 1,81 /tonne. (4) Where millet and sorghum originating in the ACP is imported into the Community the levy is applied in accor ­ dance with Regulation (EEC) No 715/90. (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. O The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . f) The levy applicable to rye shall be charged on imports of the product felling within CN code 1008 90 10 (triti ­ cale). (8) On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC, except if paragraph 4 of the same Article applies. (") An amount equal to the amount fixed by Regulation (EEC) No 1825/91 is to be levied in accordance with Article 101 (4) of Decision 91 /482/EEC. (") Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation.